Motion Granted; Abatement Order filed February 13, 2018.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00907-CV
                                    ____________

      IN THE ESTATE OF FOREST BENNETT SMITH, DECEASED




                    On Appeal from the Probate Court No. 4
                            Harris County, Texas
                      Trial Court Cause No. 428751-401

                             ABATEMENT ORDER

      On February 6, 2018, the parties notified this court that they had reached an
agreement to settle the issues on appeal, and requested that the appeal be abated for
completion of the settlement. The motion is granted. Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until April 11, 2018. The appeal will be reinstated on this court’s active
docket at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate
the appeal filed by any party, or the court may reinstate the appeal on its own motion.

                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.